 

 

Case 1:20-cr-00398-GBD Document 70 Filed 01/04/21 Page 1of1

_ CORRIGAN WELBOURN & STOKKE
VLG ket cima, A PROFESSIONAL LAW CORPORATION
mate s 4100 Newport PLACE, SUITE 350
NEWPORT BEACH, CA 92660
TELEPHONE, 949.251.0330
FACSIMILE 949.251.1181

3}
at
fot

;

December 30,2020 | ~

 

 

 

Via ECF SO.ORDERED:

‘The Honorable George B. Daniels Bo Do scodd
re: 5 oe ; 7A Cbt=

United States District Judge >

Southern District of New York ge ogc Daniels, USD.

500 Pearl Street Dated: YAN 9 4, Jor]

 

New York, New York 10007

Re: USA v. Gutemberg Dos Santos, et al, S120 Cr. 398 (GBD); USA v.
Scott Hughes, 20 Cr. 398 (GBD) - 3

Dear Judge Daniels,

] represent Scott Hughes in this above-referenced case. Attorney
Mitchell Ignatoff is my local counsel. My pro hac vice application is filed with
the Court. [have appeared with Mr. Hughes on his case since August 18, 2020,
the date of his initial appearance in the Central District of California.

Mr. Hughes is released on bond and, to my knowledge, he has not
suffered any violations of his pretrial release bond conditions.

As part of his bond, Mr. Hughes posted a $250,000.00 appearance bond
that has been deposited with the United States District Court.

On Mr. Hughes’ behalf and with his consent, ] am requesting that his
bond conditions be modified as follows: that the $250,000.00 appearance bond
be reduced to $150,000.00 and that the remaining $100,000.00 be released back
to him for the purpose of funding his legal costs and expenses. ‘The
government and I have conferred, and the government has no objection or
opposition to this proposed modification of Mr. Hughes’ bond.

Sincerely,

 

 
